Citation Nr: 0841762	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-14 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The veteran served on active duty from April 1963 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In a written presentation dated in 
August 2007, the veteran's representative, on behalf of the 
veteran, withdrew from appeal the issue of entitlement to 
service connection for a cervical spine disability.  The 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a lumbar spine 
disability was previously before the Board in October 2007 at 
which time it was remanded in fulfillment of due process 
requirements.  

The underlying issue of entitlement to service connection for 
a lumbar spine disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a lumbar 
spine disability was previously denied in a February 2004 
rating decision.  The veteran did not timely appeal that 
decision and it is final.

2.  Evidence associated with the claims file since the RO's 
February 2004 denial was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The February 2004 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the final February 2004 RO 
determination, in which the RO denied service connection for 
lumbosacral strain, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claims of service 
connection, the Board finds that, in view of the Board's 
favorable disposition of the claim presently being decided, 
the VCAA and its implementing regulations do not prevent the 
Board from rendering a decision as to this issue.  Moreover, 
the veteran was provided with notice of the requirements for 
reopening a previously denied final claim in a letter dated 
in October 2007.

II.  Facts

The veteran's service treatment records show that he was 
treated in December 1964 for straining his upper back muscles 
after stretching too far while replacing a light bulb in the 
wing of an airplane.  He was placed in bed with traction and 
given medication.  The next day he was asymptomatic and was 
discharged to duty.  His August 1967 separation examination 
report shows a normal clinical evaluation of the spine.

VA outpatient records include a December 1975 record noting 
that the veteran hurt his back the day before while moving a 
beam and then twisted his back while sweeping.  He complained 
of pain in the mild-low back area.  He also reported that he 
had hurt his back in the Navy.  Lumbosacral spine x-rays were 
taken revealing straightening of lumbar lordosis probably 
secondary to the strain.  The veteran was assessed as having 
an acute lumbar strain and was prescribed physical therapy.  

In January 1977, the veteran filed an initial claim for 
service connection for a back disability.  

In March 1977, the veteran underwent a VA examination.  
Lumbar x-rays centered at the L5 level showed that the 
vertebral bodies and intervertebral spaces appeared intact.  
There was no evidence for fracture or dislocation.  The 
examiner noted that the veteran's history was compatible with 
lumbosacral strain and disc degeneration which clinically at 
that time showed no sign or symptoms.

In a March 1977 rating decision, the RO denied the veteran's 
claim for service connection for a back disability.  The RO 
determined that the veteran's inservice back injury was an 
acute injury and not related to his postservice back 
condition.  The veteran was notified thereof by letter dated 
in April 1977, and he did not file an appeal.

In October 1997, the veteran filed an application to reopen 
his claim for service connection for a back injury.  He 
enclosed VA outpatient records from 1994 to 1997.  These 
records include an October 1994 record containing the 
veteran's report of hurting his back in the Navy 30 years 
earlier and that it still hurt.  He reported pain in his left 
buttock and thigh and said he wanted the pain gone.  He was 
assessed as having low back pain.  A December 1994 VA 
consultation report shows that EMG studies were consistent 
with lumbar root irritation involving mostly L5,C5, root 
level on left side, consistent with lumbar stenosis.  VA 
outpatient records from 1994 to 1997 contain various back 
diagnoses to include degenerative disc disease, chronic low 
back pain, chronic sciatica (lumbar root irritation), and 
early lumbar arthrosis on x-ray.  

In a November 1997 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for lumbosacral strain.

In November 2000, the veteran again filed an application to 
reopen a claim for service connection for a back disability.

In October 2003, the RO received VA outpatient records dated 
from July 1994 to August 2003.  These records reflect the 
veteran's continuing complaints of back pain and contain 
impressions of osteoarthritis in the lumbosacral spine and 
radiculopathy in the left lower extremity.  

The RO received additional VA outpatient records in February 
2004.  These records show that the veteran was treated for 
various ailments from January 2003 to February 2004, 
including back pain.  They also show that in February 2004 he 
was referred out for a physical therapy consultation for back 
exercises.  

In a February 2004 rating decision, the RO reopened the 
veteran's claim for service connection for lumbosacral strain 
and denied the claim on the merits.  The basis of the RO's 
decision was that the evidence did not show that the 
veteran's current back problems were due to his military 
service. 

In June 2004, the veteran's representative, on behalf of the 
veteran, informed the RO that he was submitting paperwork 
"in support of the veteran's claim for service connection 
for L5 and C6-7".  The paperwork consisted of a May 2004 VA 
outpatient record noting that the veteran was being seen for 
hyperlipidemia and GERD.  This record also notes that a 
magnetic resonance imaging (MRI) showed bulging disc at L5 
and it contains an impression of osteoarthritis with 
degenerative disc disease and cervical neuropathy.  

In July 2004, additional VA outpatient records were received 
at the RO showing treatment from February 2004 to June 2004.  
These records include treatment records and physical therapy 
records for right shoulder and back pain.  

In a September 2004 rating decision, the RO continued to deny 
the veteran's claim for service connection for a lumbar spine 
disability.

In March 2005, the RO received a private medical record from 
C. B. Fullenwider, M.D., noting that the veteran suffered 
from chronic local back and sacral pain with findings of 
degenerative spondylosis of the lumbar spine.  He went on to 
note that the veteran had two separate instances of injury in 
that region in service with a multiple year history of pain 
ever since.  He opined that based upon the veteran's history 
and current findings, it was "probable that his current 
complaints are related to his service injuries."

VA outpatient records were received at the RO in April 2005 
showing treatment for various ailments from February 2001 to 
March 2005.  Complaints of back pain are noted on records 
beginning in 2003.

During a VA examination in June 2005, the veteran reported 
two low back injuries in service.  He said the first injury 
occurred while on kitchen duty as a cook when he slipped on a 
wet floor and fell on his tailbone.  He said that the second 
injury occurred in 1964 while changing a light bulb on the 
wing of an airplane.  He explained that while coming down 
from a ladder he misjudged the step and landed hard on his 
feet.  The examiner noted that he had reviewed the veteran's 
claims file, including his service treatment records, and 
diagnosed him as having degenerative disk disease of the 
lumbosacral spine with mild functional loss due to pain.  He 
went on to opine that this diagnosis was not likely caused or 
aggravated by the veteran's service.  He reasoned that the 
veteran's service treatment records showed that the veteran 
strained his upper back muscles while changing the light bulb 
on the wing of the airplane and not his lower back muscles.  
He also noted that the veteran's discharge examination report 
in August 1967 revealed a normal examination of the veteran's 
spine.  

In March 2006, the RO received VA outpatient records showing 
treatment for various ailments from March 2005 to January 
2006.  A March 2005 record shows that the veteran was 
examined for a clinical suspicion of radiculopathy.  The 
record shows that EMG results were normal as was a MRI of the 
veteran's lumbosacral spine.

In written argument in August 2007, the veteran's 
representative asserted that the medical opinion rendered by 
a VA examiner in June 2005 was inadequate and requested that 
the veteran be afforded a new examination.  The veteran's 
representative enclosed copies of pages from a medical text 
entitled, Orthopaedics Principles and Their Application, Vol 
2, which he said establishes the premise that trauma to the 
lumbar spine precipitates degenerative changes.

III.  Analysis

In February 2004, the RO reopened the veteran's previously 
denied claim for service connection for a lumbosacral spine 
disability and denied the claim on the merits.  

In June 2004, within one year of the February 2004 rating 
decision, the veteran's representative submitted a statement 
and a VA progress note, dated in May 2004, stating that the 
evidence was "in support of the veteran's claim for service 
connection for L5 and C6-7".

As an initial matter, the representative's statement above 
does not constitute a notice of disagreement (NOD) to the 
February 2004 rating decision.  See 38 C.F.R. §§ 20.200, 
20.201.  In this regard, the Board notes that the veteran was 
notified of the RO's February 2004 rating decision and his 
appellate rights in February 2004.  However, instead of 
submitting a NOD to the February 2004 rating decision or 
referencing the February 2004 decision in any way, the 
veteran's representative submitted the VA progress note 
mentioned above and stated that it was "in support of the 
veteran's claim for service connection for L5 and C6-7".  
Thus, the June 2004 statement was properly recognized by the 
RO as an application to reopen the previously denied claim 
for service connection for a lumbar spine disability.  See 
Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed. Cir. 2005).

The June 2004 statement and VA progress note also do not 
constitute "new and material" evidence within the meaning 
of 38 C.F.R. § 3.156(b).  While the progress note reports 
that a MRI showed a bulging disc at L5 and includes a 
diagnosis of osteoarthritis with degenerative disc disease 
and cervical neuropathy, it in no way relates the veteran's 
back problems to service.  In short, this evidence does not 
meet the regulatory definition of new and material evidence 
stated below.

Thus, the current claim culminates from the appellant's 
attempt, in June 2004, to reopen the previously disallowed 
claim of entitlement to service connection for a lumbar spine 
disability.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen a 
claim for service connection for a lumbar spine disability in 
June 2004, the revised version of 3.156 is applicable in this 
appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

As outlined in the facts above, the evidence on file at the 
time of the RO's February 2004 rating decision includes the 
veteran's service treatment records which show that he was 
treated on one occasion, in December 1964, for strained upper 
back muscles after stretching too far while replacing a light 
bulb in the wing of an airplane.  There is also a March 1977 
VA examination report diagnosing the veteran as having a 
history compatible with lumbosacral strain and disc 
degeneration, with no clinical signs or symptoms at that 
time.  In addition, the evidence includes VA outpatient 
records showing treatment from December 1975 to February 2004 
for back pain along with the veteran's report of back pain 
since service, and showing various diagnoses pertaining to 
the veteran's back.  

Unlike the evidence on file at the time of the February 2004 
decision, evidence on file after February 2004 includes nexus 
opinion evidence.  In this regard, there is a March 2005 
medical record from Charles B. Fullenwider, M.D., noting that 
the veteran had two separate instances of injury to his 
lumbar spine in service, a multiple year history of back pain 
since then, and opining that it is "probable" that the 
veteran's complaints at that time were related to his service 
injuries.  The evidence also includes VA outpatient records 
from February 2004 to January 2006, some of which show 
treatment for chronic back pain.  In addition, there is a VA 
examiner's opinion in June 2005 negating a causal link 
between the veteran's degenerative disc disease of the 
lumbosacral spine and service.  Also, in August 2007, the 
veteran's representative submitted medical text evidence 
regarding lumbosacral strain.  

In short, the evidence outlined above that was submitted 
after September 2004 is pertinent to the present appeal 
since, in addition to showing postservice treatment of the 
veteran's lumbosacral spine, it includes nexus evidence, some 
of which links the veteran's present back disability to 
service.  This nexus evidence is particularly notable when 
considering that the basis of the RO's February 2004 denial 
was that there was no evidence linking the veteran's present 
back problems to service.  

In light of the above, the Board finds that the evidence 
submitted after the February 2004 final, adverse decision is 
new, in that it has not been previously considered by agency 
decision makers, and is material evidence since it relates to 
an unestablished fact necessary to substantiate the claim.  
That is, the evidence is sufficient to raise a reasonable 
possibility of substantiating the claim for service 
connection for a lumbar spine disability.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a lumbar spine 
disability is reopened, and to this extent the appeal is 
granted.


REMAND

Turning to the merits of the now reopened claim of service 
connection for a lumbar spine disability, additional 
development is warranted prior to making a decision on this 
claim.  

As noted above, there is a medical opinion that relates the 
veteran's low back disability to service.  However, this 
opinion is not based on a review of the veteran's medical 
history, but rather is based on the veteran's history as 
purported by the veteran.  Cf. LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"].
Although there is a negative nexus opinion on file that was 
rendered by a VA examiner in June 2005 who did review the 
veteran's claims file, the veteran and his representative 
have questioned the adequacy of this opinion. 

Accordingly, the veteran should be afforded a new VA 
examination so that an opinion may be obtained regarding 
whether the veteran's present lumbosacral spine disability is 
related to service.  It is essential that the veteran's 
claims file be reviewed by the examiner in connection with 
the examination.  38 U.S.C.A. § 5103A(d).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the 
diagnosis(es) and etiology of his lumbar 
spine condition.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The claims folder must be made available 
to the examiner for review of pertinent 
documents therein, to include the 
veteran's service treatment records, and 
the report should note review of the 
claims folder.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
lumbar spine diagnosis(es) is(are) 
related to his military service.  The 
examiner should provide the rationale for 
the opinion(s) provided.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the 
case to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


